Citation Nr: 0521377	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-00 324	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied a rating increase for 
the veteran's service-connected bursitis of the right 
shoulder.  This issue was remanded by the Board in an action 
dated in February 2005 in order to afford the veteran a 
current VA orthopedic examination.  Following the 
examination, the RO re-adjudicated the claim and increased 
the veteran's rating to 20 percent.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Here, the veteran has not 
suggested that the recently assigned 20 percent evaluation 
would satisfy his appeal for an increased evaluation of his 
bursitis of the right shoulder.  Nor has he or his 
representative otherwise suggested that the maximum available 
rating available for that disability is not being sought.  
Therefore, the Board concludes that the issue of entitlement 
to a higher rating for bursitis of the right shoulder remains 
open and is properly before the Board.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's service-connected bursitis of the right 
shoulder is manifested by loss of function due to pain that 
equates to flexion limited to 70 degrees and abduction 
limited to 70 degrees.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
bursitis of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.71a, Diagnostic Codes 5003, 5019, 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was service connected for bursitis of the right 
shoulder in 1988, rated as 10 percent disabling.  The veteran 
submitted a claim for an increased rating in January 2002.  
He was afforded a VA examination for his right shoulder 
bursitis in August 2002.  The veteran reported to the 
examiner that his shoulder disability had worsened over the 
years.  The veteran reported that his shoulder was operated 
on in January 2002, but it had resulted in no improvement.  
He reported he was unable to do any repetitive work or to 
lift anything heavy because of shoulder pain and discomfort, 
and that he was limited in what he could do with the right 
shoulder because of pain.  

On examination, the physician noted the veteran had full 
internal and external rotation, but with discomfort; no 
crepitus was heard or palpated.  Abduction and adduction were 
limited to 135 degrees because of pain and some stiffness.  
It was difficult for the veteran to go beyond that either 
actively or passively.  There was no deformity noted, and no 
laxity, edema, or instability.  A recent X-ray was assessed 
as normal.  The examiner's impression was degenerative joint 
disease of the right shoulder with a history of one operation 
and spurring, residual pain, and decreased range of motion.  

At a May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran demonstrated the range of motion of his 
right arm, which appeared to be only about half way between 
his side and shoulder level, or about 45 degrees.  Because 
the latest VA examination was then more than two years old, 
and because there were indications noted at the hearing that 
the veteran's right shoulder disability may have worsened 
since the most recent examination the Board, as noted above, 
remanded for an orthopedic evaluation to assess the current 
degree of disability.  

The orthopedic examination ordered by the remand was given in 
March 2005.  The veteran complained that he had right 
shoulder pain on a daily basis which was described as 
moderate to severe, as well as weakness and giving away, and 
fatigability and lack of endurance.  Pain was dulled by 
ibuprofen, but did not completely go away.  Work as a city 
maintenance worker was said to precipitate flare-ups.  There 
was no use of braces or any other assisted device.  

On examination, the veteran's right shoulder was sore to 
palpation.  Range of motion testing elicited pain at 70 
degrees of flexion, with maximum active flexion of 100 
degrees, and passive flexion to 120 degrees.  Abduction 
elicited pain at 70 degrees, with further active abduction 
limited to 90 degrees, and further passive abduction limited 
to 110 degrees.  Internal rotation was 70 degrees active, and 
80 degrees passive.  External rotation was 80 degrees, both 
active and passive.  Repetitive movement of the shoulder 
increased the veteran's pain and caused fatigability and 
weakness, but no incoordination.  The main limiting factor 
with repetitive movement was pain, but that pain did not 
change the range of motion.  An earlier MRI was reviewed, 
which showed impingement of the supraspinatus tendon in the 
region of the musculotendinous junction, and signs of the 
prior surgery in the inferior portion of the 
acromioclavicular (AC) joint.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  

The veteran's right shoulder bursitis is rated under 
Diagnostic Code 5019.  38 C.F.R. § 4.71a.  The VA rating 
schedule further requires that Diagnostic Code 5019 be rated 
on limitation of motion of the affected part as degenerative 
arthritis.  Degenerative arthritis, in turn, is rated 
utilizing Diagnostic Code 5003, which further directs rating 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The appropriate diagnostic code for evaluation of the range 
of motion of the shoulder is Diagnostic Code 5201, limitation 
of motion of the arm, since range of motion measurements 
under Diagnostic Code 5201 are based on movement about the 
shoulder axis.

The evidence of record reveals that the veteran is right-
handed.  Under Diagnostic Code 5201, limitation of the range 
of motion of the major arm/shoulder (here the right, as the 
veteran is right-handed), a 20 percent evaluation is for 
application when the veteran's arm motion is limited to 
shoulder level.  A 30 percent evaluation is for application 
when the veteran's arm motion is limited to midway between 
the side and shoulder level (or, 45 degrees).  Here, the 
veteran's demonstrated range of motion, as limited by pain, 
is 70 degrees, both in flexion and abduction.  See DeLuca, 
supra; 38 C.F.R. § 4.40.  The veteran's range of motion 
therefore extends to a point closer to shoulder level (90 
degrees) than to midway between the side and shoulder level 
(45 degrees).  Thus, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the 20 percent rating, and an increased rating 
is therefore not warranted.  It was not until after the 
veteran's arm was moved beyond the 70-degree point that the 
veteran experienced problems, particularly those caused by 
repetitive motion and pain.  Additionally, there have been no 
recent indications of atrophy, inflammation, swelling, or 
muscle wasting to suggest that pain has caused functional 
losses beyond the 70-degree point where pain began on 
examination.  As noted above, even with application of 
38 C.F.R. § 4.7, an increased rating is not warranted under 
pertinent rating criteria.  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
identify any evidence or information he knew about that 
pertained to his claim.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's service medical records (SMRs) and VA medical 
records, and secured examinations during the pendency of his 
claim in order to ascertain the severity of his disability.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to rating higher than 20 percent disabling for 
bursitis of the right shoulder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


